UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the Quarterly Period Ended March 31, 2009. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto Commission File Number 001-32504 TreeHouse Foods, Inc. (Exact name of the registrant as specified in its charter) Delaware 20-2311383 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Two Westbrook Corporate Center, Suite1070 Westchester, IL 60154 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (708)483-1300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark weather the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 31,549,158 shares of Common Stock, par value $0.01 per share, outstanding as of April 30, 2009. Table of Contents Table of Contents Page Part I — Financial Information Item 1 — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 — Controls and Procedures 24 Report of Independent Registered Public Accounting Firm 25 Part II — Other Information Item 1 — Legal Proceedings 26 Item 1A — Risk Factors 26 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 — Defaults Upon Senior Securities 26 Item 4 — Submission of Matters to a Vote of Security Holders 26 Item 5 — Other Information 26 Item 6 — Exhibits 27 Awareness Letter from Deloitte & Touche LLP 302 Certification of Chief Executive Officer 302 Certification of Chief Financial Officer 906 Certification of Chief Executive Officer 906 Certification of Chief Financial Officer -2- Table of Contents Part I — Financial Information Item 1. Financial Statements TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) March 31, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,148 $ 2,687 Receivables, net 81,740 86,837 Inventories, net 255,206 245,790 Deferred income taxes 7,026 6,769 Prepaid expenses and other current assets 7,379 10,315 Assets held for sale 4,081 4,081 Total current assets 357,580 356,479 Property, plant and equipment, net 275,483 270,664 Goodwill 558,269 560,874 Identifiable intangible and other assets, net 162,631 167,665 Total assets $ 1,353,963 $ 1,355,682 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 172,528 $ 187,795 Current portion of long-term debt 535 475 Total current liabilities 173,063 188,270 Long-term debt 480,346 475,233 Deferred income taxes 31,045 27,485 Other long-term liabilities 37,909 44,563 Commitments and contingencies (Note 17) Stockholders’ equity: Preferred stock, par value $0.01 per share, 10,000,000 shares authorized, none issued — — Common stock, par value $0.01 per share, 40,000,000 shares authorized, 31,549,158 and 31,544,515 shares issued and outstanding, respectively 315 315 Additional paid-in capital 572,264 569,262 Retained earnings 126,684 113,948 Accumulated other comprehensive loss (67,663 ) (63,394 ) Total stockholders’ equity 631,600 620,131 Total liabilities and stockholders’ equity $ 1,353,963 $ 1,355,682 See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended March 31, 2009 2008 (Unaudited) Net sales $ 355,396 $ 360,623 Cost of sales 283,685 290,234 Gross profit 71,711 70,389 Operating expenses: Selling and distribution 25,781 28,664 General and administrative 15,773 15,242 Other operating expense, net 242 10,922 Amortization expense 3,258 3,487 Total operating expenses 45,054 58,315 Operating income 26,657 12,074 Other (income)expense: Interest expense 4,498 7,731 Interest income — (20 ) Loss on foreign currency exchange 2,060 1,860 Other income, net (112 ) (294 ) Total other expense 6,446 9,277 Income before income taxes 20,211 2,797 Income taxes 7,479 736 Net income $ 12,732 $ 2,061 Weighted average common shares: Basic 31,547 31,204 Diluted 32,343 31,308 Net earnings per common share: Basic $ .40 $ .07 Diluted $ .39 $ .07 See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, 2009 2008 (Unaudited) Cash flows from operating activities: Net income $ 12,732 $ 2,061 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 8,190 8,486 Amortization 3,258 3,487 Gain on derivative — (319 ) Loss on foreign currency exchange, intercompany note 732 1,860 Stock-based compensation 2,900 2,781 Write down of impaired assets — 5,231 Deferred income taxes 3,612 (710 ) Other 12 81 Changes in operating assets and liabilities, net of acquisitions: Receivables 4,643 (5,036 ) Inventories (10,124 ) 9,578 Prepaid expenses and other current assets 3,030 139 Accounts payable, accrued expenses and other current liabilities (20,159 ) 4,979 Net cash provided by operating activities 8,826 32,618 Cash flows from investing activities: Additions to property, plant and equipment (13,943 ) (7,597 ) Acquisitions of businesses — (31 ) Proceeds from sale of fixed assets 12 5 Net cash used in operating activities (13,931 ) (7,623 ) Cash flows from financing activities: Net borrowings (repayment) of debt 4,508 (31,347 ) Proceeds from stock option exercises 110 — Net cash provided by (used in) financing activities 4,618 (31,347 ) Effect of exchange rate changes on cash and cash equivalents (52 ) (123 ) Net decreasein cash and cash equivalents (539 ) (6,475 ) Cash and cash equivalents, beginning of period 2,687 9,230 Cash and cash equivalents, end of period $ 2,148 $ 2,755 See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the three months ended March 31, 2009 (Unaudited) 1.
